DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments

Applicant’s arguments with respect to claims 1-12 and 14-20 have been considered but are moot because the new ground of rejection necessitated by the amendments.
	Claims 1, 10, and 16 were amended to recite that the laser device includes a laser beam emitter configured to emit a pulse wave having a period of 10 nanoseconds or less such that the pulse wave does not irradiate the upper surface of the substrate. The prior art of Reichenbach et al (US 2015/0050468) was introduced as it teaches a laser 50 produces pulses 1 picosecond/0.001 nanoseconds to 1000 nanoseconds see [0082] the suggested range of pulses falls within the claimed range.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiya et al (US 2007/0119837) in view of Reichenbach et al (US 2015/0050468) and Millman, Jr, et al (US 2011/0139757).

Nishiya et al teaches a laser processing apparatus.
Regarding claim 1. The substrate processing apparatus of Nishiya et al comprising: a spin chuck 21 see [0042] configured to rotate a substrate (wafer W) mounted thereto; At least one of a chemical liquid nozzle (nozzle 51) configured to provide a chemical liquid to a surface of the substrate and a deionized water nozzle  (nozzles 52, 53 see [0058]) configured to provide a deionized water to a surface of the substrate; and a laser device  (laser beam radiation part 3  see [0043]) configured to emit a pulse wave laser beam having a period of microseconds to etch an edge of the substrate. Laser pulses are discussed in [0009]. 

Notice that laser beam of Nishiya et al fails to teach emitting a pulse wave laser beam having a period of 10 nanoseconds or less to etch an edge of the substrate. Furthermore, the prior art of Nishiya et al fails to teach that the that the laser beam emitter emit(s) a pulse laser beam adjacent to the substrate.

The prior art of Reichenbach et al teaches a laser 50 (see Fig. 7) produces pulses 1 picosecond/0.001 nanoseconds to 1000 nanoseconds see [0082] the suggested range of pulses falls within the claimed range.
The motivation to emit the laser within the range of nanoseconds suggested by Reichenbach et al is that the range limits allows contaminants to be removed from the substrate without damaging the substrate. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the laser beam of Nishiya et al with the suggested laser pulse range of Reichenbach et al.

The combined teachings of Nishiya  et al and Reichenbach et al fails to teach that the laser device includes a laser beam emitter configured to emit a pulse wave parallel to the top surface of the spin chuck. 
See also the prior art of Millman, Jr. et al where a laser source 30 provides a plurality of laser beams 110, 112, and 114 see Fig. 5b, and see also laser beams 110-114 provided at various locations along the periphery of the wafer 20, see Figs.9 and 10. The prior art of Millman, Jr. et al teaches that it is known to design the position of the laser beams relative to wafer such that it will be located in the optimal location so that the film can be removed with the enhancement to processing of the wafer provided by the laser. See Millman et al wherein in Figs. 8 and 9 it is illustrated that the laser beams can be located parallel, perpendicular, and at an angle along the periphery of the wafer. See also Figs. 1c and 1d where laser beams 112, 114 are directed to  bottom surface and the edge of the wafer. The prior art of Millman et al teaches that it is known to design the position of the lasers relative to the top surface of the wafer stage such that it will be located in the optimal location as the Figures of Millman et al so that the film can be removed with the enhancement to processing of the wafer provided by the laser. 
Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus resulting from the combined teachings of Nishiya  et al and Reichenbach et al to provide the laser where the laser emits beams parallel to the top surface of the wafer stage , but that the pulse wave does not irradiate the upper surface of the substrate as suggested by the prior art of Millman, Jr. et al.

Regarding claim 2. The substrate processing apparatus of claim 1, wherein the chemical liquid is provided on the substrate at a temperature of 2000C to 10000C. The temperature of the chemical liquid is interpreted as a matter of intended use as the structure of Nishiya et al is inherently capable of providing a chemical liquid at the claimed temperature.

Regarding claim 3. The substrate processing apparatus of claim 1, wherein the laser device of Nishiya et al teaches laser beam emitter 3. A light transfer device (laser beam oscillator 31), a lens (optical nit 33, see [0043]), and a driver see [0051] and the discussion of the vertical movement mechanism 48) used to drive the laser device. 

Regarding claim 4. The substrate processing apparatus of claim 3, wherein the driver is configured to drive the laser device in at least one of a first direction and a second direction, the first 322557-003019-US direction being a width direction of the substrate and the second direction being a height direction of the substrate.  See [0051] of Nishiya et al and the discussion vertical-movement mechanism 48.

Regarding claim 5. The substrate processing apparatus of claim 4, further comprising: a camera 34 configured to monitor a location of condensing the laser beam on the substrate.   See [0043] Nishiya et al.

Regarding claim 6. The substrate processing apparatus of claim 1, further comprising: a mask (half mirror 32) configured to scatter an energy density of the laser beam.    See [0043]. Nishiya et al

Regarding claim 8. The substrate processing apparatus of claim 1, further comprising: a chemical liquid nozzle arm (holding arm 47) configured to move the chemical liquid nozzle to adjust a location of the chemical liquid on the surface of the substrate.  See [0043] Nishiya et al.

Claims 9-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiya et al (US 2007/0119837) in view of Reichenbach et al (US 2015/0050468) and Millman, Jr, et al (US 2011/0139757) as applied to claims 1-6 and 8 above, and in further view of Nakazawa Yoshiyuki et al (JP 2016-107272 using the Machine Generated English Translation provided April 29, 2021).

Regarding claim 9:	The apparatus resulting from the prior art of Nishiya et al as modified by Reichenbach et al  and Millman, Jr were discussed above.

Though the prior art of Nishiya et al features a nozzle unit 41 where a plurality of nozzles is provided within are thus are moved on the same arm see the Figures esp. Fig. 5.
  
The prior art of Nishiya et al alone and in combination with the teachings of Reichenbach et al and Millman, Jr.  fails to teach a deionized water nozzle arm.

The prior art of Yoshiyuki et al teaches fluid nozzles that are provided separately and are thus able to be moved separately by a corresponding nozzle arm see Fig. 7a-7c. See claim 10 and [0032] of Yoshiyuki et al teaches that deionized water/purified water is provided. Note that the nozzles of Yoshiyuki et al are structurally capable of providing a plethora of fluids to include deionized water (DIW). The motivation to provide the fluid nozzles separately as suggested by Yoshiyuki et al is that plurality of nozzles can be provided together see Fig. 7a-c of Yoshiyuki et al using the same arm to move the nozzles collectively or separately as suggested in Figs. 3-6 Yoshiyuki et al. In essence Yoshiyuki et al suggests that it is known to provide a plurality of nozzles separately so that they move independently or to provide a plurality of nozzles integrally so that their movement is synchronous. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to modify the apparatus of Nishiya et al  with the laser pulse range suggested by Reichenbach et al and the parallel laser beam that does not irradiate the top of the substrate as suggested by Millman. Jr et al and separately provided nozzles to supply process fluid as suggested by of Nakazawa Yoshiyuki et al.

Regarding claim 10:	The combined teachings of Nishiya et al as modified by Reichenbach et al  and Millman, Jr. et al fails to teach a second laser device configured to emit a second laser beam to etch an edge of the substrate, the second laser beam being a pulse wave.  
See Figure 1 of Yoshiyuki et al where lasers 41 and 49 are provided. 
 
See also the prior art of Millman, Jr. et al where a laser source provides a plurality of laser beams 110, 112, and 114 see Fig. 5b, and see also laser beams 110-114 provided at various locations along the periphery of the wafer 20, see Figs.9 and 10. The duplication of parts is held to have been obvious according In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The motivation to provide a plurality of lasers as suggested by Yoshiyuki et al  is known as an alternative to using a single laser as shown in Millman, Jr. Using a plurality of lasers allows for the wafer to be irradiated in zones in desired areas in order to enhance control of the location of the lasers and redundant lasers ensure efficiency of the process if one of the lasers is not functioning. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to modify the apparatus of Nishiya et al with the laser pulse range suggested by Reichenbach et al  and modified by Millman et al with the plurality of lasers suggested by Yoshiyuki et al .

Regarding claim 11: The substrate processing apparatus of claim 10, wherein the chemical liquid is provided on the substrate at a temperature of 200°C to 10000C.  The temperature of the chemical liquid is interpreted as a matter of intended use as the structure of Nishiya et al is inherently capable of providing a chemical liquid at the claimed temperature.

Regarding claim 12: The substrate processing apparatus of claim 10, wherein the second laser device comprises: a laser beam emitter configured to emit the second laser beam; a light transfer device configured to transfer the second laser beam; a lens configured to condense the second laser beam; and a driver configured to drive the second laser device in at least one of a first direction and a second direction, the first direction being a width direction of the substrate and the second direction being a height direction of the substrate.  See Rejection of claim 3 and the rejection of claim 10 above noting that providing a plurality of laser devices that are separately provided and moved by separate drivers allows for more enhance control of the lasers and which regions will be irradiated. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to further modify the apparatus of Nishiya et al with the laser pulse range suggested by Reichenbach et al  with a plurality of lasers as suggested by Yoshiyuki et al. 
Regarding claim 14: The substrate processing apparatus of claim 10, further comprising: a mask (half mirror 32 of Nishiya et al) configured to scatter an energy density of at least one of the first laser beam and the second laser beam.  

Regarding claim 15:	Though the prior art of Nishiya et al features a nozzle unit 41 where a plurality of nozzles is provided within are thus are moved on the same arm see the Figures esp. Fig. 5.
  
The prior art of Nishiya et al alone and in combination with the teachings of Reichenbach et al  and Millman et al fails to teach a deionized water nozzle arm.

The prior art of Yoshiyuki et al teaches fluid nozzles that are provided separately and are thus able to be moved separately by a corresponding nozzle arm see Fig. 7a-7c. See claim 10 and [0032] of Yoshiyuki et al teaches that deionized water/purified water is provided. Note that the nozzles of Yoshiyuki et al are structurally capable of providing a plethora of fluids to include deionized water (DIW). The motivation to provide the fluid nozzles separately as suggested by Yoshiyuki et al is that plurality of nozzles can be provided together see Fig. 7a-c of Yoshiyuki et al using the same arm to move the nozzles collectively or separately as suggested in Figs. 3-6 Yoshiyuki et al. In essence Yoshiyuki et al suggests that it is known to provide a plurality of nozzles separately so that they move independently or to provide a plurality of nozzles integrally so that their movement is synchronous. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to modify the apparatus of Nishiya et al  with the laser pulse range suggested by Reichenbach et al and the parallel laser beam that does not irradiate the top of the substrate as suggested by Millman. Jr et al and separately provided nozzles to supply process fluid as suggested by of Nakazawa Yoshiyuki et al.

The prior art of Yoshiyuki et al teaches fluid nozzles that are provided separately and are thus able to be moved separately by a corresponding nozzle arm see Fig. 7a-7c. See claim 10 and [0032] of Yoshiyuki et al teaches that deionized water/purified water is provided. Note that the nozzles of Yoshiyuki et al are structurally capable of providing a plethora of fluids to include 
Regarding claim 16: The teachings of Nishiya et al were discussed above. Recall Nishiya et al fails to teach a second laser device. See the rejection of claim 10 above. The combined teachings of Nishiya et al as modified by Reichenbach et al  and Millman et al further fails to teach a gas nozzle configured to provide a chemical gas to the surface of the substrate.

 See the prior art of Yoshiyuki et al, especially Figures 7a-c where the gas nozzle 71 is provided and discussed in [0059], [0060]. According to [0062] of Yoshiyuki et al the gas nozzle is provide to dry the process liquids and prevent them from flowing to undesired areas on the substrate. The motivation to modify the prior art of Nishiya et al with the laser pulse range suggested by Reichenbach et al  and Millman et al the gas nozzle suggested by Yoshiyuki et al is that the gas dries the process liquids and prevent them from flowing to undesired areas on the substrate. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to provide the gas nozzle suggested by Yoshiyuki et al in the apparatus of Nishiya et al as modified by Reichenbach et al  and Millman et al.

Regarding claim 17: The substrate processing apparatus of claim 16, wherein the chemical liquid nozzle and the gas nozzle are spaced apart from each other such that the chemical liquid nozzle and the gas nozzle are opposite each other based on a center of the substrate.  See the Figures of Yoshiyuki et al.

Regarding claim 18: The substrate processing apparatus of claim 17, wherein the substrate processing apparatus is configured to supply the chemical liquid and the chemical gas such that the chemical liquid is configured to etch a first component of the substrate and the chemical gas is configured to etch a second component of the substrate different from the first component.  See the Figures of Yoshiyuki et al.

Regarding claim 20:  See the combined teachings of Nishiya et al as modified by Reichenbach et al. Recall as recited in the rejection of claim 16, the prior art of Yoshiyuki et al teaches a gas nozzle (Gs) and the provision of separate nozzles are for the independent movement of the process fluids separately.
 	The prior art of Yoshiyuki et al further teaches controller (control unit 8 see [0038] with a processor) which controls the supply and movement of the plurality of nozzles, the lasers, and the spin chuck, [0016], [0018], and [0038] – [0069]. The combined teachings of Nishiya et al as modified by Reichenbach et al  and Millman, Jr. et al fails to teach a second laser device configured to emit a second laser beam to etch an edge of the substrate, the second laser beam being a pulse wave.  

See Figure 1 of Yoshiyuki et al where lasers 41 and 49 are provided. 
 
The motivation to modify the prior art of Nishiya et al with the laser pulse range suggested by Reichenbach et al as modified by Yoshiyuki et al.
See also the prior art of Yoshiyuki et al, especially Figures 7a-c where the gas nozzle 71 is provided and discussed in [0059], [0060]. According to [0062] of Yoshiyuki et al the gas nozzle is provide to dry the process liquids and prevent them from flowing to undesired areas on the substrate. The motivation to modify the prior art of Nishiya et al with the laser pulse range suggested by Reichenbach et al with the gas nozzle suggested by Yoshiyuki et al is that the gas dries the process liquids and prevent them from flowing to undesired areas on the substrate. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to provide the gas nozzle suggested by Yoshiyuki et al in the apparatus of Nishiya et al with the laser pulse range suggested by Reichenbach et al. Thus, it would also have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus resulting from the combined teachings of Nishiya  et al as modified by Reichenbach et al and Millman et al with the suggestion of  Yoshiyuki et al to provide a DIW nozzle and DIW laser arm.


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiya et al (US 2007/0119837) in view of Reichenbach et al (US 2015/0050468) and Millman, Jr, et al (US 2011/0139757) as applied to claims 1-6 and 8 above, and in further view of Rumsby (US 2011/0024400).

The combined teachings of Nishiya et al as modified by Reichenbach et al  and Millman, Jr were discussed above.
The combined teachings of Nishiya et al as modified Reichenbach et al  and Millman, Jr fails to teach the mask includes a void therein, the void having an arc shape.  
The prior art of Rumsby teaches laser processing the surface of the drum. According to Rumsby the plurality of apertures is illuminated by the laser and the mask 21 of Rumbsy is provided to project an image made up of a multiplicity of the features on the mask see the abstract, Fig. 2, and [0077]. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus of Nishiya et al as modified by Reichenbach et al  and Millman, Jr to provide the mask of Rumsby to provide enhanced control of the pattern of illumination of the laser and thus the image due to the use of apertures (voids) as suggested by Rumbsy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi et al (US 2008/0277061) teaches a wafer edge cleaner where a laser 60 is pulsed towards the lower surface and edge of the wafer see Fig, 5B and [0055] – [0060]. The wafer is supported by a spin chuck (stage 4).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716